Citation Nr: 1102901	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  05-17 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a thoracic spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant, wife


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to May 1970.

This matter initially came before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision that was issued by 
the Regional Office (RO) in Houston, Texas.  It was previously 
remanded by the Board in March 2007 and in April 2009.  It has 
now been returned to the Board for appellate disposition.

The Veteran and his wife testified before a Veterans Law Judge at 
an August 2006 hearing.  Insofar as the Veteran's Law Judge who 
presided over the August 2006 hearing is no longer employed at 
the Board, the Veteran was afforded another hearing.  The Veteran 
and his wife testified before the undersigned Acting Veterans Law 
Judge at a February 2010 hearing.


FINDINGS OF FACT

Giving the benefit of the doubt to the Veteran, it is at least as 
likely as not that the Veteran has a disability of the thoracic 
spine that is related to his military service.  


CONCLUSION OF LAW

Giving the benefit of the doubt to the Veteran, a thoracic spine 
disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board considered the regulations pertaining to the VA's 
statutory duty to assist the Veteran with the development of 
facts pertinent to his claim.  Given the favorable action taken 
herein below, the Board finds that no further assistance in 
developing the facts pertinent to the Veteran's claims is 
required at this time.  

Similarly, no discussion of whether there was substantial 
compliance with any prior remands herein is necessary insofar as 
the benefit sought is granted; thus, assuming any compliance 
error occurred, such error was harmless.

 Service connection

The Veteran contends that his thoracic spine disorder is due to 
his military service.

Service connection may be granted for a disability resulting from 
disease or injury that was incurred in, or aggravated by, 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).   
Service connection may be granted for any disease diagnosed after 
discharge if all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement. Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current 
disability exist is satisfied if the claimant had a disability at 
the time his claim for VA disability compensation was filed or 
during the pendency of the claim.  McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007).  

At his hearings in August 2006 and in February 2010, the Veteran 
testified that he injured his back twice in service.  The first 
time he injured his spine he was on a field exercise when a truck 
that he was riding in hit a tree in the road.  The Veteran was 
ejected from the truck and landed on his neck and shoulders.  The 
Veteran did not seek any medical treatment for that injury.  He 
testified he injured his back again in service in 1964 in an 
automobile accident and that he was hospitalized after that 
accident.  The Veteran testified that he experienced back pain 
since these in service incidents.

The Veteran's service treatment records reflect that he was in an 
automobile accident in May 1965 and had pain in the lumbar area 
and into the spinal column after that accident.  The impression 
was low back strain and the Veteran was referred to the hospital.  
The Veteran was in the hospital from June 1, 1965 to June 4, 
1965.  His discharge diagnosis was lumbar muscle strain, 
moderately severe.  There is no indication whether x-rays were 
taken during the Veteran's June 1965 hospitalization.

There is evidence of two post-service back injuries that were 
sustained by the Veteran.  A July 2003 VA treatment record 
reflects a history of a 1979 thoracic back injury that was 
treated at T.M.H., a private hospital.  The record indicates that 
the Veteran was in a body cast for 1 year and that he continued 
to have significant back pain with numbness and burning in both 
legs and feet.  The July 2003 treatment record does not reference 
any other back injury sustained by the Veteran.

The Veteran was also admitted to T.M.H. in 1992 after he was in a 
work related truck accident.  The Veteran was in severe pain in 
his thoracolumbar area after the accident; X-rays and a CT scan 
documented a burst fracture of T-12.  A bone scan following the 
injury was negative and this was interpreted as indicating that 
the fracture was possibly old.  

More recent treatment records reflect that the Veteran still has 
considerable thoracic spine pain.  At a March 2005 VA examination 
the Veteran was diagnosed with low back pain, status post (s/p) 
surgery and a T12 compression fracture which was felt to be work 
related.  However, the examiner made this assessment prior to 
reviewing documentation from the Veteran's 1992 hospitalization 
at T.M.H. which suggested that the Veteran's fracture might have 
been old.  

For this reason, a new VA medical opinion was obtained in June 
2007.  Reviewing the Veteran's medical history, the examiner 
noted that if the Veteran did in fact have a significant injury 
to his thoracic spine in 1979, a body cast for a year is 
consistent for treatment of a compression fracture of the 
thoracolumbar spine.  The examiner noted that without any records 
pertaining to this occurrence, it was impossible to determine 
whether or not the T12 compression fracture was related to 
service or whether this occurred in 1979.  However, if the 
Veteran in fact sustained a serious back injury in 1979, then the 
compression fracture was not service related.

However, the examiner noted that because the bone scan was 
negative in 1992 after the motor vehicle accident this was 
consistent with an old healed fracture that was at least 2, 
possibly 3 or more, years old or older and it is unable to 
determine the age of a healed fracture.  The examiner noted that 
if, in fact, there was no 1979 thoracic spine injury, then it was 
"in the realm of probability that the injuries [the Veteran] 
sustained in the service, probably at least a 50% probability 
that the Veteran's T12 compression fracture is related to 
service."

At his February 2010 hearing and in written correspondence, the 
Veteran adamantly denied that he was in any type of accident in 
1979 and he indicated that he did not know how this got into his 
records except that it must have been a mistake.  The Veteran 
provided a release for T.M.H. covering 1979 to 1992 and the only 
records that were received from the hospital in response to a 
request for those records were records pertaining to the 1992 
vehicle accident.  It is also notable that the 1979 incident is 
not mentioned elsewhere in the Veteran's treatment records, 
including the reports that were generated in connection with the 
1992 vehicle accident.  Other VA treatment records reflect only 
the Veteran's history of back injuries in service in the 1960s 
and the 1992 accident.  Based on this information, the Board 
concludes that the entry in the Veteran's July 2003 treatment 
record is erroneous and that no accident in fact occurred in 
1979.

While the Veteran was in another accident in which he injured his 
back in 1992, a bone scan conducted at that time indicated that 
the Veteran's T-12 compression fracture was old, a conclusion 
which was concurred with by the VA examiner who prepared the June 
2007 medical opinion.  Since the weight of the evidence does not 
show that the Veteran was involved in any other incidents 
involving back injuries prior to 1992 other than those that he 
reported experiencing in service, giving the benefit of the doubt 
to the Veteran it is at least as likely as not that his T-12 
compression fracture was incurred in service. See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (holding that the benefit of 
the doubt should be afforded to the Veteran when the evidence is 
in equipoise); 38 U.S.C.A. § 5107(b).  

For these reasons, giving the benefit of the doubt to the 
Veteran, the criteria for service connection for a thoracic spine 
disorder were met. 


ORDER

Service connection for a thoracic spine disorder is granted.



____________________________________________
JOHN JONES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


